Title: Receipt, 24 October 1782
From: Sewall, Henry
To: 


                  
                     
                        24 September-2 October 1782
                     Verplanks Point 24h Septemr 1782
                  Recd of the Commander in Chief—One hundred and fifty Spanish Dollars—Twenty Six English Guineas—Five French Guineas—Eight and one quarter Dbleloons—four half Johannes—and five moydores for the use of Majors General Heath and Knox Commissioners appointed to settle a General Cartel with the British.
                  
                     H: Sewall Aide de Camp
                  
                  
                     150     Dollars
                          26     Eng. Guineas
                         5     French do
                       8 1/4 dbleloons
                       4     half Johannes
                      
                         5     moydores
                     Wt of the Gold     oz. dwt Gs.
                                        18. 11. 6
                     Recd 2d October 1782 of Capt. Sewall A.D.C. Eight and one quarter dbleloons—five moydores four half Johannes—Twenty one English Guineas—Five French Guineas—being the Balance left in the hands of Majors General Heath and Knox.  Comms. for settling Cartel.
                  
                  
                     Tench Tilghman A.D.C.
                  
               